Citation Nr: 1042178	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  
He died in January 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2008 rating decision by which the RO, in part, denied 
the appellant's claims.  

The issue of entitlement to service-connected burial 
benefits has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
claim and it is referred to the AOJ for appropriate 
action. 

The issues of entitlement to service connection for the cause of 
the Veteran's death and entitlement to accrued benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required on her part.


FINDING OF FACT

The Veteran was receiving 100 percent disability compensation for 
total disability due to individual unemployability (TDIU) 
effective May 31, 2006.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2010); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist those 
claiming VA-administered benefits in substantiating claims 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

As discussed below, the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 is being denied because of 
the lack of legal merit.  Accordingly, there is no duty to notify 
or assist the appellant in conjunction with the claim.

Analysis

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if the 
Veteran's death is service connected, even though the Veteran 
died of non-service-connected causes, if the Veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the Veteran's release from active 
duty and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the Veteran was a former prisoner of war (POW) who died 
after September 30, 1999.  The total rating may be either 
schedular or based upon unemployability.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

In order for DIC benefits to be awarded to the appellant under 
the provisions of 38 U.S.C.A. § 1318, it must be established that 
the Veteran received or was entitled to receive compensation for 
a service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death.  Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In the present case, the Veteran was in receipt of total 
disability benefits pursuant to TDIU effective May 31, 2006.  The 
Veteran died in January 2008, approximately 18 months from the 
effective date of his TDIU benefits.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration 
requirements for a total disability rating at the time of death; 
(2) to show that such requirements would have been met, but for 
clear and unmistakable error (CUE) in a previous decision; (3) to 
show that service department records in existence at the time of 
a prior VA decision that were not previously considered by VA 
provide a basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively, or (4) the Veteran was rated 
totally disabled for the applicable time period but was not 
receiving compensation because (i) VA was paying the compensation 
to the Veteran's dependents; (ii) VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset an 
indebtedness of the Veteran; (iii) the Veteran had not waived 
retired or retirement pay in order to receive compensation; (iv) 
VA was withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (v) VA was withholding payments because the Veteran's 
whereabouts were unknown, but the Veteran otherwise was entitled 
to continued payment based on a total service-connected 
disability rating, or (vi) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits were payable under 38 
U.S.C. 5309.  38 C.F.R. § 3.22.

The Board finds that the requirements of 38 U.S.C.A. § 1318 for 
an award of DIC benefits are not met.  First, the Veteran did not 
meet the durational requirement for a total disability rating in 
existence during his lifetime under 38 U.S.C.A. § 1318.  Prior to 
his death in January 2008, service connection was in effect for 
peripheral vascular disease of the left lower extremity, 
evaluated as 40 percent disabling effective May 31, 2006, for 
peripheral vascular disease of the right lower extremity, 
evaluated as 40 percent disabling effective May 31, 2006, for 
bipolar disorder, evaluated as 30 percent disabling effective 
September 20, 2002, for diabetes mellitus, evaluated as 20 
percent disabling effective September 20, 2002, for tinnitus, 
evaluated as 10 percent disabling effective September 20, 2002, 
for hypertension, evaluated as 10 percent disabling from 
September 20, 2002 to April 1, 2005, for peripheral neuropathy of 
the left upper extremity, evaluated as 10 percent disabling 
effective May 31, 2006, for peripheral neuropathy of the right 
upper extremity, evaluated as 10 percent disabling effective May 
31, 2006, for peripheral neuropathy of the left lower extremity, 
evaluated as 10 percent disabling effective May 31, 2006, for 
peripheral neuropathy of the right lower extremity, evaluated as 
10 percent disabling effective May 31, 2006, and for bilateral 
hearing loss, evaluated as zero percent disabling effective 
September 20, 2002.  Additionally, he was assigned a TDIU rating 
effective May 31, 2006, about 18 months prior to his death.  As 
such, the Veteran was not rated at 100 percent for at least the 
first five years after his discharge from service in June 1972.  
Nor was he rated totally disabled for at least the last 10 years 
of his life.

The Board acknowledges the appellant's argument that the Veteran 
should have been in receipt of an evaluation in excess of 100 
percent.  First, the Rating Schedule does not allow for 
disability evaluations in excess of 100 percent.  See 38 C.F.R. 
§§ 4.25, 4.26 (2010) (combined ratings table and provisions 
related to the bilateral factor).  Assuming that the Veteran was 
entitled to a 100 percent schedular evaluation, benefits under 
38 U.S.C.A. § 1318 would not be warranted.  The Veteran was not 
rated 100 percent disabled for at least the first five years 
after his discharge from service in June 1972.  Nor was he rated 
totally disabled for at least the last 10 years of his life.  The 
Board observes that the Veteran filed his original claim for 
disability compensation on September 20, 2002.  Thus, even if a 
100 percent schedular evaluation or TDIU had become effective on 
that date, DIC under 38 U.S.C.A. § 1318 would be precluded, as 
the requisite five years after service separation or 10 years 
prior to the Veteran's death in January 2008 would not have been 
met.  

The Veteran was not a POW, so the portion of 38 U.S.C.A. § 1318 
related to POW deaths after September 30, 1999, is inapplicable 
to this case.  There also is no allegation of clear and 
unmistakable error (CUE) in relation to any rating decision 
promulgated during the Veteran's lifetime as to his service-
connected disabilities.

The Board has considered whether there were service department 
records in existence at the time of a prior VA decision which 
were not considered previously by VA and which provide a basis 
for reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service- connected disability 
rating retroactively.  In this regard, the Board observes that 
there is no indication that the RO failed to consider any service 
treatment records in existence at the time of the decision.

Finally, at the time of his death, the Veteran was not rated 
totally disabled for the applicable period but not receiving 
compensation because: VA was paying compensation to the Veteran's 
dependents, VA was withholding the compensation under authority 
of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; 
the Veteran had not waived retired or retirement pay in order to 
receive compensation; VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); VA was withholding 
payments because the Veteran's whereabouts were unknown, but the 
Veteran otherwise was entitled to continued payment based on a 
total service-connected disability rating; or VA was withholding 
payments under 38 U.S.C. 5308 but determined that benefits were 
payable under 38 U.S.C. 5309.

As outlined above, there is no legal basis on which to grant DIC 
benefits under 38 U.S.C.A. § 1318.  Where the law and not the 
evidence is dispositive in a case, entitlement to the VA benefits 
sought must be denied due to the absence of legal merit.  See 
Sabonis, 6 Vet. App. at 430.  Accordingly, as the Veteran was not 
entitled to receive a total disability rating for either at least 
five years after his separation from active service or for at 
least the 10 years prior to his death, the appellant is not 
entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


REMAND

The Board finds that further development is required prior to 
adjudication of the appellant's claim of service connection for 
the cause of the Veteran's death and her claim for accrued 
benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

Regarding the claim of service connection for the cause of the 
Veteran's death, appropriate and complete VCAA notice is 
necessary.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, when adjudicating a claim for dependency and indemnity 
compensation, VA must perform a different analysis depending upon 
whether a Veteran was service connected for a disability during 
his or her lifetime.  The Court concluded that, in general, 
section 5103(a) notice for a dependency and indemnity 
compensation case must include (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a claim 
based on a condition not yet service connected.  The Board 
acknowledges that the notice provided to the appellant was not 
detailed sufficiently as to comply with Hupp, so remand is 
necessary to furnish the required notice.

The Board also finds that the evidentiary record is incomplete.  
In July 2008, the appellant submitted information regarding 
medical treatment that the Veteran had received in the months 
preceding his death.  To date, these records have not been 
obtained by the RO/AMC.  Thus, on remand, the Board finds that 
the RO/AMC should make reasonable efforts to attempt to obtain 
the specified private medical records and to associate with the 
claims file all VA clinical records dated from December 22, 2006 
to January 11, 2008.

Next, the Board observes that the Veteran died of liver cancer.  
The record reflects diagnoses of alcoholic hepatitis as well as 
cirrhosis of the liver that was said to be commensurate with 
alcohol abuse.  The appellant contends that the Veteran's liver 
cancer was due, at least in part, to his service-connected 
diabetes mellitus.  The Board recognizes that the liver often is 
implicated in those suffering from diabetes mellitus.  Service 
connection also was in effect for bipolar disorder prior to the 
Veteran's death.  Whether, and to what extent, the Veteran's 
alcohol abuse was caused or aggravated by his emotional problems, 
to include his service-connected bipolar disorder, also must be 
addressed on remand.  As such, the Board finds that, on remand, 
the RO/AMC should arrange for a VA medical opinion regarding the 
likely causes of the Veteran's fatal liver cancer.

As to the claim of entitlement to accrued benefits, the Board 
notes that the widow filed a claim for this benefit with the RO 
in June 2008, and the RO issued a statement of the case 
addressing this claim in March 2009.  A review of the record on 
appeal does not show that the claim was adjudicated in a rating 
decision.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.301, 
20.302 (2010).  Consequently, the Board finds that this issue 
must be remanded to the RO/AMC to adjudicate it for the first 
time in a rating decision and, if the claim is denied, to provide 
the claimant with notice of her appellate rights, including 
notice of her time to perfect her appeal.



Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her service 
representative with appropriate notice 
concerning her claim of service connection 
for the cause of the Veteran's death.  The 
notice should be tailored specifically to 
comply with the Court's holding in Hupp as to 
claims for VA dependency and indemnity 
compensation, including a listing of those 
disorders for which service connection was 
established during the Veteran's lifetime, an 
explanation of the evidence and information 
required to substantiate a claim for service 
connection for the cause of the Veteran's 
death based on one or more previously 
service-connected disorders, and an 
explanation of the evidence and information 
required to substantiate a claim based on a 
disorder not yet service connected.  This 
notice also should inform the appellant of 
what is required to substantiate her claim of 
entitlement to accrued benefits.  A copy of 
the notice letter should be included in the 
claims file.

2.  Obtain all of the Veteran's VA clinical 
records dated from December 22, 2006 to 
January 11, 2008, that have not been obtained 
already.  Make reasonable efforts to obtain 
the private medical records identified by the 
appellant in July 2008.  A copy of any 
response(s), to include a negative reply and 
any records obtained, should be included in 
the claims file and communicated to the 
appellant.

3.  Arrange for a VA physician to review the 
record and provide an opinion as to whether 
the Veteran's death from liver cancer is at 
least as likely as not (i.e., a 50 percent or 
greater probability) related to active 
service or to a service-connected disability.  
If the Veteran's fatal liver cancer is found 
to be unrelated to service or a service-
connected disability, the examiner should 
indicate whether is at least as likely as not 
that the Veteran's fatal liver cancer was 
aggravated by a service-connected disability.  
The claims file must be provided to the 
VA examiner for review.  A complete 
rationale should be provided for any 
opinion(s) expressed.

4.  Adjudicate the appellant's claim for 
accrued benefits.  If the claim is denied, 
the appellant should be given complete notice 
of her appellate rights.  If she files a 
timely notice of disagreement, a statement of 
the case should be furnished which recites 
all applicable laws and regulations.  If, and 
only if, the widow timely perfects an appeal 
as to this issue, then this issue should be 
returned to the Board.

5.  Then, readjudicate the appellant's claim 
of service connection for the cause of the 
Veteran's death.  If the benefits sought on 
appeal remain denied, the appellant and her 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


